     ROBERT YAMACHIKA, OSB # 065560
     Senior Deputy City Attorney
     Rob.Yamachika@portlandoregon.gov
     MICHAEL J. JETER, OSB # 165413
     Assistant Deputy City Attorney
     Michael.Jeter@portlandoregon.gov
     Portland City Attorney’s Office
     1221 SW 4th Ave., Rm. 430
     Portland, OR 97204
     Telephone: (503) 823-4047
     Facsimile: (503) 823-3089
     Of Attorneys for Defendant City of Portland




                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION


     AARON CANTU, JAMES MATTOX, and                       3:19-cv-1606-SB
     TRACY MOLINA,

                   PLAINTIFFS,                            NOTICE OF SETTLEMENT

            v.

     CITY OF PORTLAND, a municipal
     corporation, and JOHN DOES 1-20,
     Portland Police Bureau Officers and
     Supervisors,

                   DEFENDANTS.


     ///

     ///

     ///

     ///

     ///

     ///

Page 1 – NOTICE OF SETTLEMENT


                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
            Pursuant to ORS 17.095, the City of Portland notifies the Court that this action has been

     settled pursuant to the terms of a Release and Hold Harmless Agreement, a copy of which is

     attached hereto as Exhibit 1.

            Dated: April 2, 2020


                                                        Respectfully submitted,



                                                        s/ Robert Yamachika
                                                        ROBERT YAMACHIKA, OSB # 065560
                                                        Senior Deputy City Attorney
                                                        Telephone: (503) 823-4047
                                                        Of Attorneys for Defendant City of Portland




Page 2 – NOTICE OF SETTLEMENT


                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
